Citation Nr: 1521367	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-18 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at a hearing at the RO October 2013; a hearing transcript is of record.  There is currently a paper claims file and an electronic claims file in Virtual VA; all available documents have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he had a preexisting left knee disability that was aggravated during basic training and advanced individual training (AIT), and that this led to his honorable discharge from service prior to completing AIT.  He has reported that he had a left knee surgery prior to service due to a football injury, but that his knee was asymptomatic upon service entry.  The Veteran testified that his left knee would swell during basic training after running, and that he sought treatment at sick call and received a temporary profile.  He further testified that he had more severe left knee problems after running on hard surfaces in AIT, and that he sought treatment at the base hospital and was given x-rays and saw an orthopedic provider.  The Veteran stated that he elected to be discharged from service instead of changing to a less physical military occupational specialty as a result of the left knee problems.  See February 2012 statement, 2013 hearing transcript.

The Veteran testified during the 2013 hearing that he suffered from low back strain during service and had more problems with the back within six months to one year after service discharge, when he was also having more left knee problems.  The Veteran primarily asserts that his current low back disability is secondary to his left knee due to altered gait and compensating for his knee with his back muscles.  Id.

The Veteran's wife also testified at the 2013 hearing.  The Veteran indicated that they were initially married in 1977, they divorced shortly after his period of service and stayed divorced for several years, and they remarried at some point.  The Veteran's wife testified that he first started having back trouble after service, and that she did not notice him limping due to his knee when he walked.

The Veteran seeks a TDIU due to impairment from his left knee and back.  His primary prior employment was as a nurse for 27 years.  The Veteran's attorney also asserted in a 2013 brief that he cannot work due to difficulty hearing vital signs as a result of service-connected hearing loss.  He has been awarded disability benefits from the Social Security Administration (SSA) due to his back and both knees.  

The Veteran's VA claims file was rebuilt in connection with his February 2012 claim for benefits, and his complete service records are not currently available.  Where service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist in developing the claim, as well as to consider application of the benefit of the doubt rule and explain the bases of the decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

The currently available records include a copy of the Veteran's January 1978 service enlistment examination, which appears to note a defect of a left knee scar and left knee disability, consistent with his reports for his current claim.  

For active duty, there is a presumption of sound condition upon entrance into service unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service.  Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306 (2014).  A noted condition is preexisting even if it is not symptomatic at that time.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996).  

Therefore, the Veteran is not presumed sound upon entry into service for his left knee disability.  Because the presumption of soundness does not apply, he may only bring a claim of aggravation for this condition.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  As such, he has the burden of showing a worsening of the disability in service to trigger the presumption of aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 n. 6 (2012); Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004).  

If the presumption of aggravation arises, the burden will shift back to VA to rebut the presumption through clear and unmistakable evidence that worsening in service was due to the natural progress of the disease.  See id.; 38 C.F.R. § 3.306.

Temporary flare-ups or recurrence of a preexisting condition during service, however, are not sufficient to show aggravation.  Rather, the evidence must show a permanent worsening of the underlying condition itself, as distinguished from the symptoms.  Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The Veteran has provided competent evidence of symptoms and treatment for the left knee during service, and continuing symptoms since service.  These reports may trigger the presumption of aggravation they are consistent with other evidence that may be obtained upon remand.  Id.  As noted below, he had multiple post-service injuries from the late 1980s forward, which he did not discuss during the Board hearing.  Medical records prior to 2004 have not been identified or obtained.

Although the Veteran indicated in his current claim that he had not previously filed a claim for VA benefits, it appears that he filed a claim related to the left knee in 1978.  The file includes copies of requests from the RO in Waco, Texas, in May and July 1978 for copies of all available service medical records and particularly for any hospital treatment for the left knee at the Fort Jackson, South Carolina, infirmary in March 1978, as related to a claim for original disability benefits.  Any service records that were received at that time, and any rating decision or notice related to the denial of any claim for benefits at that time, are not currently of record.

The claims file also includes some of the Veteran's service personnel records, which reflect that he completed basic training and began AIT at Fort Jackson in March 1978, he was found to be not eligible for reenlistment, and he received an honorable discharge, with no authority or reason specified, and disability severance pay was inapplicable.  See personnel qualification record; DD Form 214.

Records received from the SSA, including a September 2007 evaluation, indicate that the Veteran had a work injury to the low back in May 2004 due to a fall, for which he sought private treatment.  He reported a past medical history of an ATV accident in 1987 in which he fractured two lumbar vertebrae, as well as minor low back injuries in 1991, 2000, and 2002.  The Veteran had previously undergone a L5-S1 fusion and a left total knee arthroplasty.  Similarly, a September 2006 private treatment record noted that the Veteran had an ATV accident in 1989 that required approximately three weeks of treatment for the spine, and that he had a left knee total arthroplasty in 2002 related to a work injury.  The Veteran also testified in 2013 that he has had more than 20 surgeries on his left knee over the years.

Records received from the SSA include private treatment records as early as 2004.  The AOJ should request the Veteran to identify or provide any earlier records, including as related to the prior injuries at work and in an ATV accident, as they may help substantiate his reports of having symptoms prior to those injuries.  

VA treatment records have been obtained for the Veteran through May 2013.  Any more recent VA treatment records should also be obtained, as they may be relevant to the claim for secondary service connection based on aggravation or to a TDIU.  

Additionally, efforts should be made to locate the Veteran's initial claims file and any available service treatment records, including requests to the Waco RO and to the Fort Jackson, South Carolina, base hospital for inpatient records and x-rays, which may have been held separately from other service treatment records.

Based on the currently available evidence, including reports from the Veteran as to his symptoms during and since service, VA has a duty to provide a VA examination with medical opinions because there is an indication that a current left knee or back disability may be related to service, to include based on aggravation of preexisting disability, or as secondary to the claimed left knee disability.  

The Veteran and his wife, who testified at the 2013 Board hearing, both have training as nurses and are competent to provide some degree of medical testimony in addition to lay reports as to the nature and timing of his observable symptoms.

The AOJ should also afford the Veteran notice of the requirements to substantiate his claim for the low back on a secondary basis, as this has not yet been provided.

The TDIU claim is inextricably intertwined with the service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to substantiate his claim for the low back on a secondary basis.

2.  Request the Veteran to identify and complete the necessary release for VA to obtain any outstanding treatment records, evaluations, or workers' compensation records since service for his left knee and low back disabilities, or provide such records himself.  In particular, he should identify or provide any records relating to an ATV accident in 1987 or 1989; injuries to the back in 1991, 2000, and 2002; and a left knee injury in 2002.  

After allowing time for a response, request copies of any outstanding records, including non-VA records for which the Veteran provides a sufficient release and any VA treatment records dated since May 2013.

3.  Make additional efforts to locate the Veteran's initial VA claims file, including any service records, rating decisions or notices that were received or provided in 1978.  A request should be made directly to the Waco RO, and any other indicated agencies or records repositories.

Also, make additional efforts to obtain any service records regarding the Veteran's reported left knee treatment, or to reconstruct any records of treatment or a temporary profile issued during basic training.  A request should be made directly to the Fort Jackson, South Carolina, base hospital for any inpatient or hospitalization records, x-rays, or orthopedic evaluations from January to April 1978; and to any other indicated agencies or records repositories.

4.  For all of the above, requests for records from Federal agencies must continue until they are obtained, or until it is reasonably certain that such records do not exist, or further efforts to obtain the records would be futile.  Reasonable requests must be made for any non-Federal records.  

All records received must be associated with the claims file, and all requests and responses to requests should be documented.  If any identified records cannot be obtained after appropriate efforts, the AOJ must notify the Veteran of the missing records and the efforts taken and any further efforts that will be made to obtain such evidence, and allow the Veteran an opportunity to provide any missing records.

5.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his current left knee and low back disability.  The examiner should review the entire claims file and respond to the following:

(a)  Identify all current left knee and low back disabilities (meaning since the February 2012 claim).  

(b)  For the left knee disability, the examiner is advised that the Veteran is not presumed sound upon his entry into service in January 1978; rather, he had a preexisting left knee disability, status-post surgery.  The examiner should respond to the following:

(i)  Were the Veteran's reported left knee symptoms during his service from January 1978 to April 1978 only temporary flare-ups or recurrence of the preexisting disability, or was any increase in the left knee disability due to the natural progress of the condition?  

(ii)  Or, was the underlying left knee disability aggravated (permanently worsened) beyond its natural progression as a result of service?  

(c)  For the low back disability:

(i)  Was the currently diagnosed low back disability at least as likely as not (50 percent probability or more) incurred as a result of, or had its initial onset, during the Veteran's service from January 1978 to April 1978?  

(ii)  Or, did any currently diagnosed arthritis of the back at least as likely as not first manifest to a compensable degree (including as due to arthritis with painful motion) within one year after active duty, i.e., by April 1979?  

(iii)  For secondary service connection:

Was any currently diagnosed low back disability at least as likely as not proximately caused by the left knee disability, in the event that it is found to be service-connected?  

Also, if there was no causation, was the currently diagnosed low back disability at least as likely as not proximately aggravated (worsened beyond its natural progression) by the left knee disability?  If aggravation is found, identify the baseline level of disability prior to any such aggravation, to the extent possible, based on available evidence.

(d)  In responding to all of the above, the examiner must provide an explanation for any opinion offered.  

The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with consideration of the pertinent evidence.

The examiner should consider the lay reports by the Veteran and his wife concerning the nature and timing of observable symptoms of the left knee and back, along with other pertinent evidence, including available medical records during and after service.  

The examiner should also discuss whether the Veteran had left knee symptoms (as aggravation of the disability that preexisted service) or had low back symptoms prior to his pertinent post-service injuries.  SSA records reflect that the Veteran had an ATV accident in 1987 or 1989 with knee and spine injuries; back injuries in 1991, 2000, and 2002; and a left knee injury at work in 2002; among other work injuries.

If the examiner chooses to reject the lay reports, a reason must be provided.  The lay statements may not be rejected due solely to an absence of corroborating medical evidence, although this may be considered together with the other evidence of record.  

The Veteran and his wife also both have some medical expertise due to training and employment as nurses.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

6.  If service connection is established for the left knee or low back, conduct any necessary development for the TDIU claim, to include obtaining a medical opinion as to the effects of the Veteran's service-connected disabilities on his employability consistent with his prior work history and educational background.

7.  Then, if any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




